Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 and 01/13/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (U.S. Pat. No, 8,299,564), hereinafter referred to as "Wu" and in view of Park (U.S. Pub. No. 2009/0321882).

Wu shows, with respect to claim #1, method comprising: etching a silicon layer (fig. #2a, item 201) in a wafer to form a first trench (fig. #2a, item 211 and 212) in a first device region and a second trench (fig. #2a, item 213 and 214) in a second device region (column #7, line 36-49); performing an epitaxy process  to form a first silicon germanium region and a second silicon germanium region (column #2, line 66-37; column #3, line1-10) in the first trench (fig. #2a, item 211 and 212) and the second trench (fig. #2a, item 213 and 214)  (column #2, line 66-37; column #3, line1-10), respectively, wherein the first silicon germanium region and the second silicon germanium region have a loading in a range between about 5 nm and about 30 nm (column #7, line 66-67; column #8, line 1-3).
Wu substantially shows the claimed invention as shown in the rejection above.
Wu fails to show, with respect to claim #1, method comprising: performing a pre-clean process on the silicon layer; performing a baking process on the wafer. 
Park teaches, with respect to claim #1, method comprising: performing a pre-clean process on the silicon layer; performing a baking process on the wafer (paragraph 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, method comprising: performing a pre-clean process on the silicon layer; performing a baking process on the wafer, into the method of Wu, with the motivation this provides removal of fluorocarbon residues caused by etching process and baking promotes atoms to migrate in the crystal lattice and thus the number of dislocations decreases, leading to a change in ductility and hardness, as taught by Park.

Wu fails to show, with respect to claim #5, a method wherein the baking process is performed at a temperature in a range between about 750°C and about 950°C.
Park teaches, with respect to claim #5, method comprising; performing a baking process on the wafer at 8700 C (paragraph 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the baking process is performed at a temperature in a range between about 750°C and about 950°C, into the method of Wu, with the motivation that baking promotes atoms to migrate in the crystal lattice and thus the number of dislocations decreases, leading to a change in ductility and hardness, as taught by Park.

Wu fails to show, with respect to claim #6 a method further comprising performing a plurality of experiments, each comprising the etching the silicon layer and the epitaxy process, with different temperatures used in the epitaxy processes of the plurality of experiments to determine an optimum temperature for achieving the loading in the range between about 5 nm and about 30 nm.
Park teaches, with respect to claim #6, a method further comprising performing a plurality of experiments, each comprising the etching the silicon layer and the epitaxy process, with different temperatures used in the epitaxy processes of the plurality of experiments to determine an optimum temperature for achieving the loading in the range between about 5 nm and about 30 nm (paragraph 0047, 0050).

The makes note that Park does not explicit show/state a plurality of experiments, each comprising the etching the silicon layer and the epitaxy process, with different temperatures used in the epitaxy processes of the plurality of experiments to determine an optimum temperature for achieving the loading in the range between about 5 nm and about 30 nm. 
However, the Examiner notes that Park shows varying temperature of the growth of the epitaxial layer (Ge) to reduce roughness of the surface area (and thereby inherently effecting the load characteristics of the region). 
Furthermore, the Examiner takes the position that Park discloses the claimed invention except for explicitly stating that a plurality of experiments were performed, each comprising the etching the silicon layer and the epitaxy process, with different temperatures used in the epitaxy processes of the plurality of experiments to determine an optimum temperature for achieving the loading in the range between about 5 nm and about 30 nm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the suggest temperature variations of Park to obtain the desired loading characteristics of the design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6 a method further comprising performing a plurality of experiments, each comprising the etching the silicon layer and the epitaxy process, with different temperatures used in the epitaxy processes of the plurality of experiments to determine an optimum temperature for achieving the loading in the range between about 5 nm and about 30 nm, into the method of Wu, with the motivation that this allows for a reduced surface roughness which effects the loading characteristics of the epitaxial layer, as taught by Park.

Claim #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (U.S. Pat. No, 8,299,564), hereinafter referred to as "Wu" as modified by Park (U.S. Pub. No. 2009/0321882) and in further view of Yen et al., (U.S. Pub. No. 2020/0075729), hereinafter referred to as "Yen".
Wu as modified by Park, substantially shows the claimed invention as shown in the rejection above. 
Wu as modified by Park fails to show, with respect to claim #3, method wherein the pre-clean process is performed in an ambient comprising hydrogen fluoride and hydrogen (H2)
Yen teaches, with respect to claim #3, method wherein pre-clean may be performed using a wet etch with an etchant such as a solution including hydrofluoric acid (HF); and other etchants, such as H.sub.2 (paragraph 0056).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, method wherein the pre-clean process is performed in an ambient comprising hydrogen fluoride and hydrogen (H2), into the method of Wu as modified by Park, with the motivation that this cleaning process may improve the adhesion of the proceeding layer, as taught by Yen.

Claim #4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (U.S. Pat. No, 8,299,564), hereinafter referred to as "Wu" as modified by Park (U.S. Pub. No. 2009/0321882) and in further view of Wu et al., (U.S. Pub. No. 2020/0006639), hereinafter referred to as "Wu (2)".
Wu as modified by Park, substantially shows the claimed invention as shown in the rejection above. 
Wu as modified by Park, fails to show, with respect to claim #4, a method wherein the pre-clean process is performed in an ambient comprising nitrogen trifluoride (NF3), ammonia (NH3), argon, and hydrogen (H2).
Wu (2) teaches, with respect to claim #4, a method wherein a pre-cleaning process performed in via’s that includes a dry etch process with a hydrogen (H.sub.2)/ammonia (NH.sub.3)/nitrogen trifluoride (NF.sub.3) (fig. #4, item 425) (paragraph 0057).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the pre-clean process is performed in an ambient comprising nitrogen trifluoride (NF3), ammonia (NH3), argon, and hydrogen (H2), into the method of Wu as modified by Park, with the motivation this cleaning process can be used to remove native oxides from throughout the trench area, as taught by Wu (2).

Claim #9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (U.S. Pat. No, 8,299,56 4), hereinafter referred to as "Wu" as modified by Park (U.S. Pub. No. 2009/0321882) and in further view of Oh et al., (U.S. Pub. No. 2013/0285143), hereinafter referred to as “Oh”.
Wu as modified by Park, substantially shows the claimed invention as shown above.
Wu as modified by Park, fails to show, with respect to claim #9 and 10 further comprising forming a first Fin Field-Effect Transistor (FinFET) based on the first silicon germanium region and a second FinFET in the second silicon germanium region, wherein the first FinFET is in an input/output device region, and the second FinFET is in a logic device region.
Oh teaches, with respect to claim #9 and 10 a method consisting SiGe region (fig. #2, item 100) of providing a FinFET (fig. #2, item F1) structures (paragraph 0048, 0146) wherein a first fin-shaped transistor (fig. #3, item 101) is in a logic region and a second fin-shaped transistor (fig. #3, item 201) is in the SRAM region (fig. #1-3, paragraph 0067, 0043, 0047)
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 10 further comprising forming a first Fin Field-Effect Transistor (FinFET) based on the first silicon germanium region and a second FinFET in the second silicon germanium region, wherein the first FinFET is in an input/output device region, and the second FinFET is in a logic device region, into the method of Wu as modified by Park, with the motivation this provides a locations wherein multiple stress environments can be applied to different areas of the fin structures for improved carrier mobility and increased current, as taught by Oh.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Allowable Subject Matter
Claims #2, 7, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #2
The first silicon germanium region and the second silicon germanium region has a top corner rounding in a range between about 5 nm and about 10 nm, and a bottom corner rounding in a range between about 10 nm and about 20 nm.

Claim #7
Forming an epitaxy mask over the silicon layer, wherein the epitaxy masks of the plurality of experiments having different thicknesses.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising first and second epitaxy layer within an IO device, a  logic device and memory device, (Wu et al., No, 8,299,564; Park, 2009/0321882; Wu et al., 2020/0006639; Oh et al., No. 2013/0285143), it fails to teach either collectively or alone, wherein a first top surface of the first silicon germanium region is lower than a second top surface of the second silicon germanium region by a first height difference, and the second top surface of the second silicon germanium region is 25Attorney Docket No. TSMP20203989US02 lower than a third top surface of the third silicon germanium region by a second height difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims #11-20 are allowed.
Claim #11
A first top surface of the first silicon germanium region is lower than a second top surface of the second silicon germanium region by a first height difference, and the second top surface of the second silicon germanium region is 25Attorney Docket No. TSMP20203989US02 lower than a third top surface of the third silicon germanium region by a second height difference.
Claim #17
Performing an epitaxy process to form a first silicon germanium region and a second silicon germanium region in the first trench and the second trench, respectively, wherein a first top surface of the first silicon germanium region is lower than a second top surface of the second silicon germanium region by a height difference

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/27/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815